Supreme Court
                                                            No. 2014-109-M.P.


In the Matter of Thomas J. Howard, Jr.


                                         ORDER

        On March 14, 2014, this Court’s Disciplinary Counsel filed a petition pursuant to

Article III, Rule 6(e) of the Supreme Court Rules of Disciplinary Procedure requesting

that the Court order Thomas J. Howard, Jr. (Howard) to file an answer to a disciplinary

complaint. On March 24, 2014, we entered an order reprimanding him for his failure to

answer that complaint and directing him to file his answer within ten days. The order

further provided that his failure to do so would result in his suspension from the practice

of law with no further notice. He was served with that order on March 26, 2014.

        On April 14, 2014, Disciplinary Counsel notified this Court that Howard had not

complied with our order that he file an answer to that complaint. On April 16, 2014, we

entered an order suspending him from the practice of law until further order of this Court.

        On April 23, 2014, Howard filed his answer to the disciplinary complaint and

filed a petition for reinstatement. He appeared before this Court at its conference on May

1, 2014, to be heard in support of his petition. After hearing the representations of

Howard and this Court’s Disciplinary Counsel we deem that the petition should be

granted. We have previously reprimanded Howard for his failure to respond to the

complaint, and we see no need to further reprimand him in this matter.

        Accordingly, it is hereby ordered that Thomas J. Howard, Jr., is reinstated to the

practice of law in this state.
Entered as an Order of this Court on this 5th day of May, 2014.

                                     By Order,


                                     _________/s/________________
                                     Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Thomas J. Howard, Jr.

CASE NO:            No. 2014-109-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   May 5, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner:   David D. Curtin, Esq.
                                      Disciplinary Counsel

                    For Respondent: Thomas J. Howard, Jr.
                                    Pro Se